COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN RE: THE STATE OF TEXAS,                   §              No. 08-16-00106-CR

                     Relator.                 §        AN ORIGINAL PROCEEDING

                                              §               IN MANDAMUS

                                              §

                                         ORDER

       The Court GRANTS the Real Party in Interest’s second motion for extension of time

within which to file the response until November 30, 2016. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO

RELATOR’S PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Jim Darnell, the Real Party in Interest’s Attorney,

prepare the response and forward the same to this Court on or before November 30, 2016.

       IT IS SO ORDERED this 25th day of October, 2016.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.